Title: Thomas Jefferson to William Duane, 3 July 1814
From: Jefferson, Thomas
To: Duane, William


          Dear Sir  Monticello July 3. 14.
          The intercourse with France being now open, I
			 expect every hour a letter from M. de Tutt Tracy, on the subject of his book. what shall I be able to say to him? is it translated? is it in print? & when may it be expected? on the late change of government, he will probably print
			 the original there, and as it will be instantly translated ours may be anticipated.
          We are looking to new arrivals for interesting news. the allies having reestablished their brother king on his throne, & the honey-moon now over, the lion, the tyger, the panther & bear are now to divide their spoil with magnanimity. some snarling already appears. maritime rights are to be settled. Ferdinand & his Cortes have a bone to contend
			 for;
			 the old and new Noblesse of France have some little questions of property to settle. I think we may
			 see in all this the seeds of new contentions, and that the present is but a cessation of arms, until the new objects &
			 new coalitions may be formed. in this state of things, none of the powers will be precipitate in disarming; nor great Britain in detaching much of her force to this country. perhaps she may find new motives for peace with us, and by suspending her views on the fisheries, relieve the heart-ache of the Yankees, who
			 will now be able to decide on which side of the water is their safest dependance. all these things make the present a
			 moment of great interest, and induce me to view them but as the 1st chapter of a new history of which I shall not see much. Accept assurances of great esteem & respect.
          Th: Jefferson
        